IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                      NOS. WR-82,711-01; WR-82,711-02; WR-82,711-03


                        EX PARTE ERIC CLINTON BIRD, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                CAUSE NOS. F-2006-2125-E; F-2006-2126-E; F-2006-2127-E
               IN THE 367TH DISTRICT COURT FROM DENTON COUNTY


       Per curiam. Yeary, J. filed a dissenting opinion.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to multiple

counts of online solicitation of a minor and was sentenced to nine months’ imprisonment in state jail

for each count. He did not appeal his convictions.

       This Court, in Ex parte Lo, held unconstitutional the online solicitation of a minor statute for

which Applicant was convicted. Ex parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013). Applicant

filed these habeas applications based on the Lo decision and asks that his convictions be set aside.
                                                                                                     2

          Relief is granted. The judgments in Cause Nos. F-2006-2125-E; F-2006-2126-E; and F-

2006-2127-E in the 367th District Court of Denton County are set aside and Applicant is remanded

to the custody of the Sheriff of Denton County to answer the charges as set out in the indictments

so that the indictments may be disposed of in accordance with this Court’s opinion in Ex parte Lo.

The trial court shall issue any necessary bench warrant within 10 days after the mandate of this Court

issues.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 3, 2016
Do not publish